NUMBER 13-18-00026-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RAUL ALCALA AND YAZMIN ALCALA,                                                            Appellants,

                                                    v.

REPUBLIC LLOYDS,                                                                             Appellee.


                       On appeal from the 445th District Court
                            of Cameron County, Texas.


                                               ORDER

              Before Justices Longoria, Hinojosa, and Rodriguez1



        1  The Honorable Nelda V. Rodriguez, former Justice of this Court, was a member of the panel at
the time this case was submitted but did not participate in this decision because her term of office expired
on December 31, 2018.
                                     Order Per Curiam

       We previously abated this appeal pending resolution by the Texas Supreme

Supreme Court of two cases for which petitions for review were granted:             Barbara

Technologies Corp. v. State Farm Lloyds, No. XX-XXXXXXX-CV, 2017 WL 1423714 (Tex.

App.—San Antonio Apr. 19, 2017), rev’d, No. 17-0640 (Tex. June 28, 2019) available at

http://www.txcourts.gov/media/1444300/170640.pdf and Ortiz v. State Farm Lloyds, No.

04-17-00252-CV, 2017 WL 5162315 (Tex. App.— San Antonio Nov. 8, 2017), aff’d in part

and    rev’d   in   part,   No.      17-1048   (Tex.   June    28,   2019)    available   at

http://www.txcourts.gov/media/1444305/171048.pdf.         Now that the Texas Supreme

Court has disposed of those cases, we REINSTATE the appeal and request supplemental

briefing as to the impact, if any, that these two cases have on the instant appeal. See

TEX. R. APP. P. 38.7.

       Appellants’ supplemental brief shall be filed within twenty-one days from the date

of this order, and appellee’s supplemental brief, if any, shall be filed within fourteen days

thereafter. This appeal is ABATED and removed from the Court’s active docket until

receipt of the requested briefing.

       IT IS SO ORDERED.

                                                                PER CURIAM


Delivered and filed the
9th day of July, 2019.




                                               2